Citation Nr: 9903513	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
impairment.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for the residuals of a 
neck injury, including restrictive movement.

5.  Entitlement to an increased (compensable) disability 
rating for the residuals of a left clavicle fracture.

6.  Entitlement to an increased (compensable) disability 
rating for bilateral wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered July 1996 
and May 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown by competent medical evidence 
to have impaired hearing as defined by the applicable VA 
regulations. 

3.  The veteran's current bilateral knee disorder is not 
shown by competent medical evidence to be related to 
service. 

4.  The veteran's current low back disorder is not shown by 
competent medical evidence to be related to service. 

5.  The evidence supports a finding that the veteran's 
residuals of a neck injury, including restrictive movement, 
are related to service.

6.  The veteran's residuals of a left clavicle fracture are 
not shown to manifest dislocation, nonunion, malunion, 
ankylosis, compensable limitation of motion of the arm, or 
other impairment of the humerus.

7.  The veteran's bilateral wrist carpal tunnel syndrome is 
shown to manifest mild, incomplete paralysis of the right 
and left median nerves.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing impairment.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5107.  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107.  

4.  The veteran's residuals of a neck injury, including 
restrictive movement, was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1998); Savage v. Gober, 10 Vet. App. 
488 (1997).

5.  The criteria for a compensable disability rating for the 
residuals of a left clavicle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203(1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

6.  The criteria for a 10 percent disability rating for 
carpal tunnel syndrome of the left wrist have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.§§ 4.1-4.14, 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Codes 8515, 8715 (1998).

7.  The criteria for a 10 percent disability rating for 
carpal tunnel syndrome of the right wrist have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.§§ 4.1-4.14, 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Codes 8515, 8715.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  However, before considering the merits of 
the veteran's claim, the Board must first determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on 
its own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997). 
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.


A.  Bilateral Hearing Loss

The veteran contends that he presently suffers from hearing 
impairment sustained during service.  His service medical 
records (SMRs) indicate that the veteran was diagnosed with 
high frequency hearing loss on his December 1985 and June 
1986 reenlistment examinations, and complained of hearing 
loss on the report of medical history he filled out in 
association with his October 1995 retirement examination.  

Post-service medical records show that on VA audiological 
examination in June 1996, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
10
LEFT
5
15
15
35
10

Speech recognition ability under the Maryland CNC word list 
was 98 percent in the right ear and 96 percent in the left 
ear.  

On VA audiological examination in October 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
5
LEFT
5
15
15
35
15

Speech recognition ability under the Maryland CNC word list 
was 96 percent in the right ear and 96 percent in the left 
ear.  

In order to determine whether the veteran has incurred 
service connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1998), which 
states that 

... impaired hearing will be considered 
to be a disability when the auditory 
threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

It is clear to the Board that the veteran does not have a 
disability due to hearing impairment for VA purposes.  
Moreover, there is no medical evidence demonstrating that 
the veteran suffered any hearing impairment by VA standards 
in service. 

The only evidence of record to support the veteran's claims 
of hearing impairment is his own written contentions.  
However, as a matter of law, these statements do not satisfy 
the medical nexus requirement and cannot, therefore, render 
his claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that he currently 
suffers from hearing impairment under applicable VA 
regulations, and that such hearing impairment is related to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of a current disability and 
causation thereof is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


B.  Bilateral Knee Disorder

The veteran contends that he currently suffers from a 
bilateral knee disorder due to injuries he sustained in 
service.

The SMRs show that the veteran was seen in November 1979 for 
left knee pain, in April 1981 and May 1981 for left knee 
soreness and pain, and for an aching and burning sensation 
in the right knee in August 1992.  The veteran's October 
1995 retirement examination contained no complaints or 
observations of disability or injury to either knee.  

A May 1996 VA radiology examination report of the bilateral 
knees recorded an impression of "[n]ormal examination with 
incidental note made of multiple bone islands."  

A May 1996 VA orthopedic examination report noted the 
veteran's complaint of knee discomfort, but the examiner 
found no injury or disease of the knees, and no diagnosis 
concerning the knees was made.  

An October 1996 VA orthopedic examination report noted the 
veteran's complaint that his knees were giving him some 
concern, but again, the examiner found no injury or disease 
of the knees, and no diagnosis concerning the knees was 
made.

A September 1997 VA general examination report stated that 
the knee caps were slightly hypermobile and there was 
equivocal tenderness along the left medial and lateral joint 
line.  The assessment was "housemaid[']s knee[s]," which 
the examiner described as a variant of patellofemoral 
syndrome that was currently asymptomatic.

The Board finds the examiner's September 1997 assessment of 
an asymptomatic variant of patellofemoral syndrome to be 
inconclusive proof that the veteran suffers from a current 
disability of the knees.  However, assuming arguendo that 
the veteran does have a current bilateral knee disability, 
there is still no medical evidence demonstrating a nexus or 
a link between such a knee disability and the knee injuries 
he incurred during service.

Thus, the only evidence of record to support the veteran's 
claim that he has a bilateral knee disability is his own 
written contentions.  However, as a matter of law, these 
statements do not satisfy the medical nexus requirement and 
cannot, therefore, render his claim well grounded.  
Espiritu.  In other words, what is needed is medical 
evidence showing that he currently suffers from a bilateral 
knee disorder, and that such bilateral knee disorder is 
related to service.  By this decision, the Board is 
informing the veteran that medical evidence of a current 
disability and causation thereof is required to render his 
claim well grounded.  38 U.S.C.A. § 5107(a); Robinette.


C.  Low back disorder

The veteran contends that he currently suffers from low back 
pain, which had its origins in service.  

The SMRs show the veteran complained of low back pain in 
June 1976 and was seen for low back pain in March 1995.  The 
veteran indicated he suffered from recurrent back pain in 
his report of medical history associated with his October 
1995 retirement examination, but the examination itself 
found no disorder of the low back.

A May 1996 VA radiology report of the lumbar spine stated 
the impression to be "[n]ormal examination of the 
lumbosacral spine."

A May 1996 VA examination report noted the veteran's 
complaints of problems with his low back and diagnosed the 
veteran with a "[l]ack of full flexion of the back."

A September 1996 VA examination report recounted the 
veteran's complaint that his low back still bothered him.  
The examiner explained that his previous diagnosis of 
"[l]ack of full flexion of the back" pursuant to the May 
1996 VA examination was "simply a physical finding" and 
"not a diagnosis."  The examiner noted that X-rays of the 
lumbosacral spine were normal and that there was "no 
evidence to diagnose any specific pathophysiologic or 
anatomic disease involving the thoracic or lumbosacral 
spine."   

A September 1997 VA general medical examination report 
stated that the assessment with regard to the low back was 
intermittent recurrent lumbosacral strain, currently 
quiescent without demonstrable abnormality.  

The Board finds the examiner's September 1997 assessment of 
intermittent recurrent lumbosacral strain, currently 
quiescent without demonstrable abnormality, to be 
inconclusive proof that the veteran suffers from a current 
disability of the low back.  Nevertheless, assuming arguendo 
that the veteran does have a current low back disability, 
there is still no medical evidence demonstrating a nexus or 
a link between such a low back disorder and the low back 
pain he suffered during service.

Thus, the only evidence of record to support the veteran's 
claim that he has a low back disorder is his own written 
contentions.  However, as a matter of law, these statements 
do not satisfy the medical nexus requirement and cannot, 
therefore, render his claim well grounded.  Espiritu.  In 
other words, what is needed is medical evidence showing that 
he currently suffers from a low back disorder, and that such 
low back disorder is related to service.  By this decision, 
the Board is informing the veteran that medical evidence of 
a current disability and causation thereof is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette.


D.  Residuals of a Neck Injury Including Restrictive 
Movement

The veteran contends that he currently suffers from the 
residuals of a neck injury, including restrictive movement, 
which he sustained in service.  

The SMRs show the veteran was seen for neck pain in March 
1995, at which time the assessment was "chronic cervical 
[spine] pain."  The veteran's October 1995 retirement 
examination contained no complaints or observations of 
disability or injury to the neck/cervical spine.

A May 1996 VA radiology report stated the impression to be 
"[s]light rotation of C3 on C4 without other evidence to 
suggest a perched facet.  This is felt to be positional."  

A May 1996 VA orthopedic examination report included a 
diagnosis of "[n]eck pain on hyperextension and full left 
and right abduction."  

An August 1996 VA neurologic examination report included a 
study of the veteran's neck.  The impression included a 
history of neck tenderness for many years. 

A September 1996 VA orthopedic examination report explained 
that the May 1996 diagnosis of neck pain on hyperextension 
and full left and right abduction did not represent a 
specific symptom and that "[t]here is no evidence at the 
present time to justify a specific diagnosis of anatomic or 
pathophysiologic disease involving the neck or cervical 
spine."  

A September 1997 VA general medical examination report noted 
that the veteran attributes his current complaints of neck 
pain, when turning his head from side to side, to an injury 
he incurred while swimming in a pool during service.  The 
examiner noted that "[h]e really has no symptoms in the 
neck, but the physical examination substantiates altered 
range of motion."  The assessment was "[s]tatus post 
cervical strain with minor residual alteration of motion."  

An October 1997 VA radiology report recorded the impression 
to be "[g]ood alignment of the cervical spine.  Minimal 
uncovertebral degenerative change seen on the left at C4-5 
without significant foraminal narrowing."

The Board concludes that the medical evidence demonstrates, 
after resolving all reasonable doubt in the veteran's favor, 
that service connection is warranted on the basis of 
continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) and Savage, 10 Vet. App. at 498.  This conclusion 
is supported by the veteran's complaints of neck pain in 
March 1995 - during his last year of service - at which time 
he was assessed by a military medical professional with 
"chronic cervical [spine] pain;" a May 1996 VA orthopedic 
examination, which recorded objective evidence of neck pain; 
a September 1997 VA examination revealing the veteran to 
have "minor residual alteration of motion;" and an October 
1997 VA radiology report that found degenerative changes in 
the cervical spine.


II.  Increased Disability Ratings Claims

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased disability ratings are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination and radiology reports, and the veteran's written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence 
is required.

Under the laws administered by the VA, disability ratings 
are determined by applying the criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


A.  Residuals of a Left Clavicle Fracture

Pursuant to a July 1996 rating decision, the veteran was 
granted service connection for the residuals of a left 
clavicle fracture on the basis of an injury he sustained in 
service.  A noncompensable disability rating was assigned.  

The veteran contends that he is entitled to a compensable 
disability rating for his service-connected left clavicle 
disability because he experiences pain and muscle spasm, and 
that he attempts to limit his movement of the left shoulder 
in order to avoid pain.

A September 1996 VA orthopedic examination report recorded 
the veteran's left shoulder range of motion as follows: 
abduction to 130 degrees with discomfort on full abduction; 
forward flexion to 140 degrees; backward flexion to 60 
degrees; external rotation to 90 degrees; and internal 
rotation to 30 degrees.  The left shoulder showed no 
atrophy, swelling, redness, tenderness, or deformity.  The 
left clavicle, scapula, and acromioclavicular joints all 
appeared to be normal with no evidence of deformity and no 
tenderness.  The diagnosis was status post left clavicle 
fracture without significant residual loss of function or 
significant symptoms involving the left shoulder. 

An October 1996 VA radiology report stated the impression to 
be "[d]eformity of the lateral end of the clavicle, which 
could be on the basis of old trauma.  No acute bony 
abnormality is noted."

A September 1997 VA general examination report stated there 
was no visible deformity of the left clavicle.  Range of 
motion of the left shoulder was normal, as abduction and 
forward flexion were to 180 degrees, he could place his 
hands behind his neck and low back, and in abduction he was 
able to externally and internally rotate each shoulder 90 
degrees.  The examiner opined that there was no residual 
from the fracture.   

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which provides the schedular criteria 
for impairment of the clavicle.  A 20 percent disability 
rating is for assignment if there is dislocation of the 
clavicle or nonunion of the clavicle with loose movement.  A 
10 percent disability rating is for assignment if there is 
nonunion without loose movement, or malunion, of the 
clavicle.  Other disability ratings may be assigned, 
however, as impairment of the clavicle may be rated by 
applying the impairment of function of a contiguous joint. 

The Board finds that a compensable disability rating under 
Diagnostic Code 5203 is not warranted because the medical 
evidence does not even suggest that there is dislocation, 
nonunion, or malunion of the clavicle.  Nor may a 
compensable rating be assigned by applying the impairment of 
a contiguous joint, as the medical evidence shows: 1) no 
ankylosis of the left scapulohumeral articulation under 
Diagnostic Code 5200, 2) no compensable limitation of motion 
of the left arm under Diagnostic Code 5201, or 3) no 
impairment of the left humerus as described under Diagnostic 
Code 5202.

Diagnostic Codes 5003, 5010 are also inapplicable, as there 
is no evidence of degenerative arthritis of the left 
clavicle, by X-ray evidence or otherwise.  

Morever, the medical evidence is not supportive of awarding 
the veteran compensation for functional loss due to pain, 
excess fatigability, or incoordination of the left clavicle, 
pursuant to 38 C.F.R. § 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as the September 1996 VA examination 
report stated that status post left clavicle fracture was 
"without significant residual loss of function or 
significant symptoms involving the left shoulder," while 
the September 1997 VA examination report opined that "there 
is no residual from the clavicle fracture."  

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions 
of 38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his left 
clavicle disability has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disability is 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating at this time.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provide a basis for 
favorable resolution of the veteran's appeal.  The veteran 
may always advance a new increased rating claim should the 
severity of his disability increase in the future.  
B. Bilateral Wrist Carpal Tunnel Syndrome

Pursuant to a May 1997 rating decision, the veteran was 
granted service connection for bilateral wrist carpal tunnel 
syndrome and assigned a noncompensable disability rating.  

The veteran contends that he currently manifests mild 
symptomatology of his bilateral carpal tunnel syndrome of 
the wrists, therefore warranting the assignment of a 
compensable disability rating. 

An August 1996 VA neurologic examination report stated that 
strength was 5/5 throughout all extremities and rapid fine 
finger movements were intact, but he did have decreased 
light touch and pinprick over the second, third, and fourth 
fingers at the fingertips of both hands.  

A December 1996 VA nerve conduction study stated the 
impression to be: 1) right median neuropathy localized to 
the wrist consistent with carpal tunnel syndrome, revealing 
significant motor amplitude loss; 2) left median neuropathy 
localized to the wrist with mild to moderate carpal tunnel 
syndrome. 

A September 1997 VA general examination report noted that 
Tinel's sign was positive bilaterally with tingling 
sensation in the thumb, index finger and third finger on 
percussion of the median nerve area.  Range of motion was 
dorsiflexion 60 degrees, palmer flexion 75 degrees.  Normal 
musculature was observed for each hand and grip strength on 
the right and left was 340.  The assessment was symptomatic 
bilateral carpal tunnel syndrome.

The veteran's disability is rated under 38 C.F.R. §§ 4.124, 
4.124a, Diagnostic Codes 8515 and 8517, which provide the 
schedular criteria for evaluating neuralgia and paralysis of 
the median nerve of each hand.  For mild symptoms of 
incomplete paralysis, a 10 percent disability rating is for 
assignment.

All of the medical examinations of record note a loss of 
sensation in the fingertips of both hands, while the 
December 1996 VA nerve conduction study and September 1997 
VA general examination revealed his bilateral carpal tunnel 
syndrome of the wrists to be symptomatic.  The Board 
concludes, therefore, that the preponderance of the evidence 
supports the assignment of a 10 percent disability rating 
for each wrist, as specifically requested by the veteran, 
because the medical evidence demonstrates that he suffers 
from mild symptoms associated with his service-connected 
carpal tunnel syndrome.  The Board also finds that a 
disability higher than 10 percent is not warranted, as the 
symptomatology recounted in the medical evidence does not 
reflect that the veteran suffered from greater than mild 
symptoms.   Accordingly, the Board finds that a 10 percent 
disability rating for his left hand, and a separate 10 
percent disability rating for his right hand, are warranted.


ORDER

Well-grounded claims not having been submitted, the 
veteran's claims of service connection for bilateral hearing 
impairment, bilateral knee disorder, and low back disorder, 
are denied.

A compensable disability rating for the residuals of a left 
clavicle fracture is denied.

A disability rating of 10 percent is warranted for the 
veteran's service-connected carpal tunnel syndrome of the 
left wrist.  

A disability rating of 10 percent is warranted for the 
veteran's service-connected carpal tunnel syndrome of the 
right wrist.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or 
benefits, sought on appeal is appealable to the United 
States Court of Veterans Appeals within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this 
decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.




- 17 -

